Citation Nr: 1137552	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  95-36 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York



THE ISSUE

Entitlement to an effective date earlier than January 19, 1995, for the award of dependency and indemnity compensation (DIC).



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to June 1946.  He died in 1982.  The appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1995 RO rating decision that granted entitlement to dependency and indemnity compensation based on service connection for the cause of the Veteran's death, effective on January 19, 1995.

In May 2003, the appellant testified at a hearing held at the RO before a Veterans Law Judge who is no longer with the Board.  The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  

By a July 2009 letter, the appellant was given the opportunity to request another hearing.  The appellant responded that she did not want another hearing because she was confined to a wheel chair and could not travel.  Thus, the Board finds that the appellant does not desire an additional hearing.

In December 2003, February 2006, October 2007 and September 2009, the Board remanded the claim for further evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The appellant is shown to have filed a claim with the Social Security Administration (SSA) for a lump-sum death payment in May of 1982, within one year of her husband's death and to have separately claimed and received VA burial benefits.  

3.  The appellant is not shown to have intended to claim entitlement to DIC benefits or to have filed for a joint claim for survivor benefits with SSA within one year of the Veteran's death.  

4.  The appellant is shown to have filed a formal application for DIC benefits on January 19, 1995.    



CONCLUSION OF LAW

An effective date earlier than January 19, 1995 or the date that the appellant filed her formal application is not assignable for the award of dependency and indemnity compensation benefits in this case.  38 U.S.C.A. § 5110, 5111 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.153, 3.400 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.  

The appellant was not provided VCAA notice specifically with regard to the effective date for the award of VA dependency and indemnity compensation (DIC) benefits when she filed her claim in January 1995, as the VCAA was not condified at that time.  

Thus, any deficiency in the initial notice to the appellant of the duty to notify and the duty to assist in claims involving her initial claim for DIC benefits and an effective date for the award of benefits is harmless.


II.  Factual Background

The Veteran died in May 1982.  At the time of his death, the Veteran was service connected for a nervous condition/anxiety reaction.

In May or June of 1982, the appellant filed an application with SSA for an unspecified death payment.  A lump-sum death payment was paid to the appellant in June 1982.  

The appellant filed a claim for dependency and indemnity compensation benefits with VA on January 19, 1995.  In a February 1995 rating decision, the RO granted dependency and indemnity compensation benefits, effective on February 1, 1995.  

The appellant claims that her dependency and indemnity compensation benefits should be awarded as of 1982 or the year the Veteran died.  

In a May 1995 contact with the RO, the appellant explained that she had inquired about service-connected benefits since the time that her husband died in 1982 and was always advised that she would not be eligible as her income was too high.  

During an October 1995 hearing, the appellant testified that, when she went to VA for her insurance check, she was told that she was not eligible to apply and was not given a DIC form to fill out.  The appellant reported finding out that she was eligible in 1994 and applying for DIC benefits in January 1995.   

The claims file shows that the appellant filed an application for burial benefits with VA in May 1982.  

The claims file also includes an Application for Widow's or Widower's insurance benefits that was received by the SSA district office on February 16, 1996.  

Significantly, the document stated that the application would be considered an application for survivor benefits with VA as well.  The appellant noted on this form that no previous application had been filed with SSA by or for the deceased.

The appellant asserts that her application for SSA lump-sum death payment in 1982 constituted an application with VA for DIC benefits based upon 38 C.F.R. § 3.153 (2000) and would have warranted the grant of DIC benefits in 1982.



III. Criteria

The effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011).  

The date of death is the appropriate effective date only if the claim for dependency and indemnity compensation was received within one year of the initial report of actual death.  38 U.S.C.A. § 5110(d)(1) (West 1991 & Supp. 2010); 38 C.F.R. § 3.400(c) (2011).  

Actual payment of the award commences on the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111 (West 1991 & Supp. 2010).

Under section 3005 of Chapter 38 of the United States Code in 1981, which addressed joint applications for Social Security and dependency and indemnity compensation, it stated, in part:

The Administrator [VA] and the Secretary of Health, Education, and Welfare shall jointly prescribe forms for use by survivors of members and former members of the uniformed services in filing application for benefits under chapter 13 of this title and subchapter II of chapter 7 of title 42.  Each such form shall request information sufficient to constitute an application for benefits under both chapter 13 of this title and subchapter II of chapter 7 of title 42; and when an application on such form has been filed with either the Administrator or the Secretary of Health, Education, and Welfare, it shall be deemed to be an application for benefits under both chapter 13 of this title and subchapter II of chapter 7 of title 42. . . .


The implementing regulation at that time stated, in part:

An application on a form jointly prescribed by the Administrator [VA] and the Secretary of Health, Education, and Welfare filed with the Social Security Administration on or after January 1, 1957, will be considered a claim for death benefits, and to have been received in [VA] as of the date of receipt in Social Security Administration. . . 

38 C.F.R. § 3.153 (1981).

Under section 402(o) of Chapter 42 of the United States Code in 1981, it stated the following:

In the case of any individual who would be entitled to benefits under subsection (d), (e), (g), or (h) of this section upon filing proper application therefore, the filing with the Administrator of Veterans' Affairs by or on behalf of such individual of an application for such benefits, on the form described in section 3005 of title 38, shall satisfy the requirement of such subsection (d), (e), (g), or (h) that an application for such benefits be filed.  Subsections (d), (e), (g), and (h) addressed child's insurance benefits, widow's insurance benefits, mother's and father's insurance benefits, and parent's insurance benefits respectively.  42 U.S.C. § 402.  

Subsection (i) addressed lump-sum death payments.  Id.

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  

The Court, however, held that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).


III.  Analysis

The Board has carefully reviewed the evidence of record, the law that applies to this case and relevant case law.  

On this record, the Board finds that the June 1982 award letter from SSA is competent evidence to show that the Veteran did not file a joint application for the purpose of establishing entitlement to DIC benefits earlier than January 19, 1995.  

In 1956, Congress enacted the Servicemen's and Veterans' Survivor Benefits Act (Act), with the intent to, inter alia, eliminate the "administrative maze" that applicants for Federal surviving-spouse benefits had to work through to receive full benefits, and facilitate a streamlined process by which widows and widowers could file an application for benefits at either SSA or VA that would automatically constitute an application for benefits at the other Agency.  See Pub.L. No. 84-881, 70 Stat. 857, 862 (Aug. 1, 1956).  In furtherance of this objective, the law has mandated since 1956 that the Secretary and the commissioner of SSA "jointly prescribe forms" that when filed with either Agency, "shall be deemed to be an application for benefits" at both agencies on the date the application is filed.  38 U.S.C. § 5105(b); 38 C.F.R. § 3.201.

Van Valkenburg v. Shinseki, 23 Vet. App. 113 (2009).

In 1981, both the VA statute and regulations required that the claimant submit an application on a form that had been jointly prescribed by the Secretary of VA and the Secretary of Health, Education, and Welfare.  See 38 U.S.C. § 3005; 38 C.F.R. § 3.153.  However, neither specified which applications had been jointly prescribed by VA and SSA.

The RO has attempted to obtain the SSA form or application that may have been filled out by the appellant in 1982.  It appears that the SSA records have been destroyed.  

The RO attempted to obtain a blank form utilized by the agency in 1982 for claiming benefits.  The RO determined that further effort would be futile as an SSA consultant who spoke to the RO representative explained that all forms had been moved to an electronic version and the archived form in question from 1982 was obsolete.  After several remands, the Board agrees with the RO that further effort to obtain this form would be futile.

Even though the Board has been unable to obtain this form, the appellant did provide a copy of a Social Security Award Notice, dated on June 29, 1982, that her claim for a "lump-sum death payment" had been approved based on her husband's (the Veteran) Social Security record.  

It was further stated that the appellant might become entitled to widow's monthly benefits at age 60 or age 50 if you were disabled.  It was further stated that the appellant was not eligible for any type of benefit other than stated on this certificate and that entitlement to another benefit on this or any other record in the future required a separate application.      

In Van Valkenburg, the Court acknowledged that there was no VA regulation prescribing a joint form between VA and SSA.  

The 1980 version of the VA Adjudication Procedures Manual (M21-1) did  provide that, when a claim for survivor's benefits had been filed with SSA, and it is the initial claim for VA benefits, it will be considered an incomplete claim, and the claimant will be furnished a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child).  

The Court in Kay v. Principi, 16 Vet. App. 529 (2002) found that there was no "predicate in the record" for the conclusion that the appellant had only filed an application used for the lump-sum payment (a one-time payment) rather than applications used for other benefits that required periodic payments for which SSA and VA had jointly prescribed applications, such as those listed in 42 U.S.C. § 402(o).    

However, in this case, the award notice received from SSA serves to establish, in the Board's opinion, that the appellant's application for SSA benefits in 1982 had only been for the one time, lump sum benefit based on the Veteran's record and not for her own survivor's benefits for which she was required to file another, separate application.      

Thus, in this case, the filing of these separate applications with SSA and VA in 1982 shows that the appellant did not intend to apply for DIC benefits within one year of the Veteran's death.  

The appellant is also shown to have filed an Application for Burial Benefits (VA Form 21-530) with VA in May 1982.  In a letter dated in June 1982, VA notified the appellant that a payment had been authorized for funeral and burial expenses for the Veteran based on evidence that his death was not due to a service-connected condition.   

Significantly, the appellant testified that she went to VA in 1982 to receive insurance proceeds from VA in the amount of $10,000.  At that time, she reports asking about DIC benefits and being told that she was not eligible and not applying for DIC benefits until 1995.  

Moreover, as indicated, the evidence also shows that she did not applied for SSA survivor's benefits until 1996.  

Therefore, in considering the provisions of 38 C.F.R. § 3.153 and VA Manual provisions, the appellant's claim for a lump sum death benefit with SSA cannot be found to constitute a joint application for DIC benefits with VA or otherwise to represent a claim for survivor's benefits that would give rise to a duty to provide her with a DIC application.  

To the extent that the appellant has provided credible testimony that she was told that she was not eligible for DIC benefits, the fact remains that she never applied for DIC benefits with VA or for survivor benefits with SSA until 1995 and 1996, respectfully.  
  
Accordingly, on this record, the Board finds that the claim for an effective date for the award of DIC benefits based on service connection for the cause of the Veteran's death earlier than January 19, 1995 must be denied.  See 38 U.S.C.A. § 5110(d)(1); 38 C.F.R. §§ 3.351, 3.400(c).  



ORDER

An effective date earlier than January 19, 1995 for the award of dependency and indemnity compensation is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


